  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 1 of 10 PAGEID #: 774




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                    :
                                             :
                      Plaintiff,             :      CASE NO.: 1:16-CR-036
       v.                                    :
                                             :
                                             :      HON. TIMOTHY S. BLACK
JORY LEEDY,                                  :
                                             :
                      Defendant.             :

      MOTION OF THE UNITED STATES TO EXCLUDE THE TESTIMONY OF
         PROPOSED EXPERT DAVID MICHAEL LOWENSTEIN, PH.D.

       Comes now, the United States of America, and respectfully moves to exclude the

testimony of proposed defense expert David Michael Lowenstein, Ph.D., because the defendant

has failed to comply with his obligations under Federal Rule of Criminal Procedure 16. Despite

numerous requests from the government over a three-year period, defense counsel waited until

the eleventh hour to disclose this expert witness. The disclosure is not only untimely; it is also

inadequate. The disclosure consists of one vague assertion about Dr. Lowenstein’s purported

expertise and one statement explaining what he reviewed, followed by several barebones

conclusions. Rule 16 requires much more than that. The disclosure’s inadequacy compounds the

prejudice to the United States from its belatedness because counsel for the government lacks

both the time and basis upon which to evaluate Dr. Lowenstein’s proposed testimony under

Federal Rule of Evidence 702, cross-examine him, or locate a witness to rebut his testimony.

                                       BACKGROUND

       On April 20, 2016, a federal grand jury returned a two-count indictment against

Defendant Jory Leedy alleging violations of 18 U.S.C. § 2241(c). On May 13, 2016, the United

States provided initial discovery to defense counsel.       (See Government Exhibit 1.) The
  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 2 of 10 PAGEID #: 775




production included the videotaped interviews of the minor victims that Dr. Lowenstein has

reviewed and on which he plans to opine.

        In its discovery letter, the United States put the defendant on notice of its intent to call an

expert in computer forensics, stating in relevant part:

           The government intends to call an expert in computer forensics during its
           case in chief. The government reserves the right to call additional expert
           witnesses who may be identified at a later date. In the event such reports
           and/or opinions are generated, the government will provide counsel for the
           defense with a written summary pursuant to the rules.

           Having made the above disclosures, the government hereby demands a
           written summary of expert testimony that the defense reasonably expects to
           offer at trial pursuant to Rules 702, 703, or 705 of the Federal Rules of
           Evidence.

(Id.) In addition to the above disclosure, the United States provided a disc to the defense

containing all of the computer forensic expert’s findings.

        On January 12, 2017, the United States provided additional discovery to defense counsel.

(See Government’s Exhibit 2.) Having received no reciprocal discovery as of that date, the

United States renewed its request:

           Pursuant to Rule 16(b), the United States is again requesting the defense
           provide any and all documents, objects, reports, examinations or
           information related to expert witnesses. We would be happy to coordinate a
           time to meet with you to discuss any remaining discovery issues, if any.

(Id.)

        On May 14, 2019, defense counsel contacted counsel for the United States to inquire

about the anticipated length of the United States’ case-in-chief. The United States indicated that

its case would likely conclude by the first Thursday of trial (June 6, 2019). The United States

then inquired the same of defense counsel, to which he responded: “2 days, maybe.” The United




                                                   2
  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 3 of 10 PAGEID #: 776




States, still having received no documents or reports of any kind, reminded counsel that such

information had first been requested approximately three years ago.

       On May 20, 2019, after filing proposed jury instructions, defense counsel emailed to

counsel for the government a disclosure letter identifying Dr. Lowenstein as a potential expert

who would provide testimony involving the “forensic interviewing of children in cases involving

sexual abuse and the suggestibility of child witnesses.” (See Government’s Exhibit 3, Def. Ex.

Discl., May 20, 2019). The disclosure letter states that Dr. Lowenstein will “testify that the

stories the minors told changed significantly between the first forensic interview and the second

forensic interview.” Id. The letter further states that Dr. Lowenstein will “testify that there is

evidence that the boys [Minors 1 and 2] were coached about what to say regarding the alleged

abuse” and “that the forensic interviews” and the “family of the minors” improperly influenced

the minors. Id. The letter provides no bases for these conclusions. Id. Moreover, although the

disclosure included Dr. Lowenstein’s CV, it did not include any reports or other documents.

       That same date (May 20, 2019), during a prearranged meeting to discuss any remaining

discovery issues, counsel for the United States requested a copy of any and all reports made by

Dr. Lowenstein. Defense counsel stated there were none. Counsel for the government then asked

defense counsel whether he was affirmatively stating that no written document of any kind had

been produced by the proposed expert. Defense counsel reiterated that no such document existed

and that the expert’s opinions were relayed verbally. Defense counsel further indicated that Dr.

Lowenstein “just looked at the videos recently.” When asked to provide a more specific

timeframe, defense counsel advised that the review occurred “over the last few weeks.”

       On May 21, 2019, defense counsel contacted counsel for the United States and stated that

Dr. Lowenstein had, in fact, provided a written document to prior defense counsel in July of




                                                3
     Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 4 of 10 PAGEID #: 777




2016, which was then turned over to current counsel upon his appointment. Defense counsel

claimed that the document—or some of it—constituted “work product” and would not be

produced. Defense counsel indicated that he intended to present the document to the Court for in

camera inspection at the final pretrial conference.

                                           ARGUMENT

I.       The Testimony of Dr. Lowenstein Should Be Excluded Because Defendant Failed to
         Comply with Federal Rule of Criminal Procedure 16(b)(1)(C).

         Federal Rule of Criminal Procedure 16(b)(1)(C) provides that the “defendant must, at the

government’s request, give to the government a written summary of any testimony that the

defendant intends to use under Rule[] 702 . . . of the Federal Rules of Evidence . . .” The purpose

of Rule 16(b)(1)(C) is to “minimize surprise that often results from unexpected expert testimony,

reduce the need for continuances, and to provide the opponent with a fair opportunity to test the

merit of the expert’s testimony through focused cross-examination.” Fed. R. Crim. P. 16 Adv.

Comm. Notes (1993 Amendments). Although the Rule does not mandate disclosure by a specific

date, the Advisory Committee Notes make clear that discovery is to be provided in a “timely

fashion” to avoid prejudicial surprise. See e.g., Rule 16 Advisory Committee Notes (1993

Amendments).

         The United States made its expert disclosure in May 2016 and first requested reciprocal

expert discovery at that time. Despite the government’s repeated requests (over the past three

years) for reciprocal expert discovery, the defendant waited until two weeks before trial to

disclose its expert. As a result, the motion in limine deadline has passed, and there is scarcely any

time for the United States to determine whether this expert meets the requirements of Rule 702,

let alone prepare for cross-examination or identify a witness who can rebut the testimony and

who is available to testify on such short notice.



                                                    4
  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 5 of 10 PAGEID #: 778




       Defense counsel has provided no explanation for his belated disclosure. Indeed, given the

information known to the government, the delayed disclosure appears intended to maximize

surprise and deprive the government a fair opportunity to test the merit of the expert’s testimony.

See Fed. R. Crim. P. 16 Adv. Comm. Notes (1993 Amendments) (purpose of Rule 16(b)(1)(C) is

to “minimize surprise” and “provide the opponent with a fair opportunity to test the merit of the

expert’s testimony”). The Court should not tolerate such gamesmanship.

       In addition to being untimely, the disclosure is grossly inadequate. Rule 16(b)(1)(C)

requires the written summary to “describe the witness’s opinions [and] the bases and reasons for

those opinions . . . .” Id. (emphasis added). The disclosure fails to meet these basic requirements.

No expert report has been provided. Instead, in a few sentences, defense counsel asserts that Dr.

Lowenstein will testify that the minor victims were “coached” and that forensic interviews and

family members “improperly influenced” the minor victims. (See Government’s Exhibit 3.) The

letter does not provide any bases or reasons for those opinions, let alone explain the specialized

knowledge or principles undergirding them. Due to these deficiencies, the United States does not

have a proper basis upon which to evaluate Dr. Lowenstein’s proposed testimony, prepare to

cross-examine him, or identify an appropriate witness to rebut his testimony.

       The importance of Rule 16’s disclosure requirements is underscored by the Court’s

ability to exclude proposed expert testimony for noncompliance. Rule 16 provides that “[i]f a

party fails to comply with this rule, the court may . . . prohibit a party from introducing the

undisclosed evidence or . . . enter any other order that is just under the circumstances.” Fed. R.

Crim. P. 16(d)(2). When selecting a proper sanction for a discovery violation, the Court should

consider: (1) the reasons for the delay in producing the materials, including whether the party

acted intentionally or in bad faith; (2) the degree of prejudice, if any; and (3) whether the




                                                 5
  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 6 of 10 PAGEID #: 779




prejudice can be cured with a less severe course of action, such as granting a continuance or a

recess. See United States v. Maples, 60 F.3d 244, 247 (6th Cir. 1995). Courts should generally

seek to impose “the least severe sanction necessary” and try to limit suppression of evidence.

United States v. Pittman, 816 F.3d 419, 427 (6th Cir. 2016).

       Although preclusion of an expert witness is a severe sanction, it is warranted under these

circumstances given the defendant’s unjustifiable delay in disclosing the expert witness, the

deficient nature of the disclosure, the prejudice to the United States if the defendant’s expert is

permitted to testify, and the need to bring the defendant to trial. Courts have consistently upheld

the exclusion of defense expert testimony when confronted with similar violations of Rule

16(b)(1)(C). See United States v. Hoffecker, 530 F.3d 137, 184-88 (3d Cir. 2008) (affirming

exclusion of defense experts disclosed three business days prior to jury selection and 34 months

after indictment because “the notice was late and deficient”); United States v. Petrie, 302 F.3d

1280, 1288-89 (11th Cir. 2002) (affirming exclusion of defense expert disclosed on Friday

before Monday trial, and 18 months after indictment “based on the lateness of notice to the

government”); United States v. Holmes, 670 F.3d 586, 597-99 (4th Cir. 2012) (affirming

exclusion of expert testimony where defendant disclosed expert witness several days before trial,

government expressed concern about its ability to prepare adequate cross-examination and locate

rebuttal expert in time of trial, and defendant did not provide bases and reasons for expert’s

proposed testimony); United States v. Pittman, 816 F.3d 419, 424-25 (6th Cir. 2016) (affirming

exclusion of expert testimony where defendant failed to give government written summary of

testimony, defendant failed to provide good explanation for lack of notice, and court had already

permitted four-year delay between indictment and trial); United States v. Anderson-Bagshaw,

509 F. App’x 396, 410-11 (6th Cir. 2012) (affirming exclusion of expert testimony where




                                                6
  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 7 of 10 PAGEID #: 780




defendant’s summary “failed to specify the bases for [the expert’s] opinions”); United States v.

Campbell, 81 F. App’x 532, 535 (6th Cir. 2003) (affirming exclusion of expert testimony where

defendant failed to disclose the witness); see also United States v. Moya, 748 F. App’x 819, 821-

27 (10th Cir. 2018) (affirming exclusion of government expert disclosed two weeks prior to trial

where government did not provide a legitimate reason for delay, late notice prejudiced

defendant’s ability to cross-examine expert, and continuance would not have been feasible due to

the parties’ and the court’s scheduling concerns).

II.    If the Court Does Not Exclude the Expert Testimony, an Immediate Daubert
       Hearing is Required.

       If the Court does not exclude the testimony of Dr. Lowenstein, it should schedule an

immediate Daubert hearing to determine whether it is properly admissible. Federal Rule of

Evidence 702 governs the testimony of expert witnesses. It provides:


         A witness who is qualified as an expert by knowledge, skill, experience,
         training, or education may testify in the form of an opinion or otherwise if: (a)
         the expert’s scientific, technical, or other specialized knowledge will help the
         trier of fact to understand the evidence or to determine a fact in issue; (b) the
         testimony is based on sufficient facts or data; (c) the testimony is the product
         of reliable principles and methods; and (d) the expert has reliably applied the
         principles and methods to the facts of the case.

This rule, as amended in 2000, reflects the Supreme Court’s decisions in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993) and Kumho Tire Co. v. Carmichael, 119 S.Ct. 1167 (1999).

Fed. R. Evid. 702 Adv. Comm. Notes (2000 Amendments).

       For expert testimony to be admissible, (1) the expert must be qualified; (2) his testimony

must be relevant; and (3) his testimony must be reliable. United States v. LaVictor, 848 F.3d 428,

441 (6th Cir. 2017). The proponent of the testimony must establish admissibility by a

preponderance of the evidence. United States v. LeBlanc, 45 F. App’x 393, 400 (6th Cir. 2002)



                                                 7
  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 8 of 10 PAGEID #: 781




(citing Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001)). A Daubert hearing

is necessary for the Court to make these determinations and to properly perform its gatekeeping

role. For such a hearing to be effective, however, the defendant must first supplement his expert

disclosure to correct the deficiencies identified above.

       First, it is unclear whether Dr. Lowenstein is qualified to testify. To date, the defendant

has not provided the United States with any information about Dr. Lowenstein’s experience

regarding the forensic interviewing of minor sex abuse victims. And although defense counsel

provided Dr. Lowenstein’s resume, it does not appear that Dr. Lowenstein has published on the

topic. Likewise, it is not clear whether Dr. Lowenstein has significant experience conducting

forensic interviews of minor sex abuse victims. A hearing is necessary to determine whether Dr.

Lowenstein’s opinions are adequately supported by relevant expertise. See LeBlanc, 45 F. App’x

at 401 (observing that effort to establish proposed defense witness’s expertise in child

interviewing techniques and the suggestibility of children “was less than compelling” and finding

it was “not surprising that the district court was not convinced that [the proposed expert’s]

opinions were adequately supported by his expertise”).

       A hearing is also necessary to determine whether Dr. Lowenstein’s proposed testimony is

relevant and will assist the trier of fact. First, due to the vague and conclusory nature of the

disclosure, it is unclear whether the proposed testimony even “fits” the facts of this case. See id.

at 401 (observing that the defendant failed to demonstrate the “fit” between proffered testimony

of expert and a fact at issue). For example, before a defense expert may testify about improper

interview techniques, the defendant must first demonstrate that the improper techniques were

used with the minor victim. Id. at 401 (“[W]ithout any showing whatsoever that improper

techniques were used with [the minor victim], [the expert’s] testimony would have presented the




                                                 8
  Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 9 of 10 PAGEID #: 782




jury with an abstract theory having the potential to presumptively malign the testimony of [the

minor victim] as the product of coercion in the absence of any evidence that such was the

case.”).

           Second, it is unclear whether the proposed testimony will actually aid the jury. Experts

cannot express opinions “on issues that are committed exclusively to the finder of fact.” 5 Jack

B. Weinstein & Margaret A. Berger, WEINSTEIN’S FEDERAL EVIDENCE, § 702.03[3]

(Joseph M. McLaughlin, ed., Matthew Bender 2d ed. 2011). Determining the credibility of

witnesses is a function for the jury, and it is incumbent on the Court to ensure that Dr.

Lowenstein’s testimony does not infringe on this key function.

           Finally, it is unclear whether the proposed testimony is reliable. The defendant has not

articulated how Dr. Lowenstein reached his conclusions in this case, nor has he disclosed the

methods and techniques Dr. Lowenstein relied upon in reaching his conclusions. This Court

cannot perform an evaluation of the proposed expert’s reliability without a clear articulation of

what the expert’s opinions are and the bases for those opinions.

           For all of these reasons, absent exclusion of the testimony under Rule 16(d), an

immediate Daubert hearing is needed.




                                                  9
 Case: 1:16-cr-00036-TSB Doc #: 101 Filed: 05/24/19 Page: 10 of 10 PAGEID #: 783




                                        CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court grant this

motion and exclude the proposed testimony of Dr. Lowenstein, or in the alternative, to hold an

immediate Daubert hearing to determine its admissibility.

                                                     Respectfully Submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney

                                                     s/Christy L. Muncy
                                                     CHRISTY L MUNCY (KY 88236)
                                                     KENNETH L. PARKER
                                                     Assistant United States Attorneys
                                                     221 East Fourth Street, Suite 400
                                                     Cincinnati, Ohio 45202
                                                     Office: (513) 684-3711
                                                     Fax: (513) 684-6972
                                                     E-mail: Christy.Muncy@usdoj.gov



                                CERTIFICATE OF SERVICE
       I hereby certify that, on this 24th day of May 2019, a true and correct copy of the

foregoing Government’s Motion to Exclude the Testimony of Proposed Expert Dr. David

Michael Lowenstein was served, via ECF, on counsel of record.


                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney

                                                     s/Christy L. Muncy
                                                     CHRISTY L MUNCY (KY 88236)




                                                10
